West, J.,
delivered the opinion of the court.
The writ of error in this case is to a judgment rendered by the Circuit Court of Lunenburg county in favor of the defendants in error against the plaintiffs in •error for the sum of $750.00.
This case and the case of B. M. Foster and H. Kunath v. W. A. Wilson, ante, p. 82, 123 S. E. 527, decided today, are identical in every particular except as to the names of the defendants in error and the amount of the judgments.
For the reasons stated in the opinion handed down today in the ease against W. A. Wilson, supra, the judgment in the instant case will be affirmed.
Affirmed.